 In the Matter of WATEROUS COMPANY, EMPLOYERandDISTRICT LODGE.No. 77 OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS,.PETITIONERCase No. 18-RC-717.-Decided November 15, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before ClarenceA. Meter,hearing officer.The hearing officer'srulings madeat the hearingare free`from prejudicial error-and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.District Lodge No. 77 of the International Association of Machin-ists claims to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.Since 1937 the Petitioner has been recognized as the bargainingrepresentative of the Employer's hourly paid production and main-tenance employees.'In this proceeding the. Petitioner seeks an elec-tion and certification in the. historical-bargaining unit and desiresto enlarge that unit by the addition of five employees,namely, a re-ceiving clerk,a shipping clerk, a tool crib attendant,and two storetenders.2The Employer objects to the Petitioner's proposal to addthese employees to the existing unit on the ground that they aresalaried clerical workers.The shipping clerk and receivingclerk workin production areasand in the shop office, located in the machine shop, where they havedesks.The tool crib attendant and store tenders have their stationsof work in production areas.We find that these individuals are plantclerical employees,and, in accordance with our usual policy, should1The last contract between the Employer and the Petitioner expired June 30, 1950.=The Petitioner also seeks to,- elude'in...the existing,^unit a so-called office.3a._nitor,whom the Employer would exclude as an office service employee.As this employee per-forms janitorial duties in both the office and the plant,weshall include him in the pro-duction and maintenance unit.92 NLRB No. 29.76 WATEROt7S COMPANY^7be grouped With the production and maintenance employees for col-lective bargaining purposes.5 In addition, the 'reco'rd shows thatthe shop clerical section in this plant includes three other clerks whowork in the shop Ace .4 Like the five plant c ei cals described above,these three clerks work in close proximity to the Employer's produc-tioiland maintenance employees, and have no administrative orfunctionalconnection with the Employer's general office workers, whoare locatedon another floor of the building.Notwithstanding thefactthat all these plant clerical workers are paid on a salary basis 5and, perhaps for that reason, have been excluded from the bargainingunit in the past, we are of the opinion that they are closely alliedin interest with the Employer's production and maintenance em-ployees.We find, therefore, that the receiving clerk, shipping clerk,tool crib attendant, store tenders, general shop office clerk, recordclerk, and expediter clerk may properly be added to the existingunit.The question remaining is whether or not a separate election shouldbe conducted among the plant clericals.As these employees con-stitute a comparativelysmallbut distinct fringe groups never beforecovered by the contracts between the Petitioner and the Employer,the situation is one in which it has been the Board's practice to conducta self-determination election before finally deciding whether or notthe small group in question shall be included in the larger historicalunit.'However, upon reconsidering our past practice, we have come tothe conclusion that. there is no cogent reason of statutory policy forballoting fringe employees separately in circumstances where, as here,the only union (or unions) seeking to represent the fringe employeeson anybasis is, atthe same time, asking for an election and certifica-tion ifi the basic appropriate unit in which the fringe group properlybelongs.Accordingly, in this case, Weshall direct an election in thesingle voting group which includes all employees in the unit hereinfound appropriate $3Fourteenth Annual Report;p. 41 ; The Clark Thread Company,79 NLRB 542;SouthernAlkali Corporation,84 NLRB 120; andBall Brothers Company,Incorporated,87NLRB 34.4A general shop clerk,a record clerk,and an expediter clerk.bTruscon Steel Company,88NLRB 331 ;Southern Alkali Corporationi,84 NLRB 120.'Unlike the employees who were added to preestablished units inLone Star ProducingCdiitpaily, $5NLRB 1137NLRB 1409; qndBronx County NewsCorporation,89 NLRB 1567:7Petersen&Lytle,60 NLRB 1076;Union Manufacturing Company,69 NLRB 640;1VihdAlette Valley Lumber t'ompdny, d/b/a Snoifi f'eai Logging Comiidnij,69 NLRB 1141 ;Blair Limestone Company,70 NLRB 689;The 1V55eland Company,72 NLRB 351 ;Long-Bell Lumber Co., 72NLRB S90;TheSorgPaper Company,74 NLRB 5;The hyau Aero-nauticalCo., 76 NLRB 356; andAllis-Chalmers Manufacturing Company,84NLRB 30.To the extent not consistent with this ruling, the cases in footnote 7 are herebyoverruled. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have chosen this course because, in the circumstances of thiscase, it seems the most realistic and efficient means of insuring thatallemployees within the same circle of common interests will shareequally in the benefits of collective bargaining and in the opportunityto select representatives.This result, in our judgment, is consonantwith the statutory policy of fostering the practice and procedure ofcollective bargaining.We disagree with our dissenting colleagues'position, and we have overruled the line of cases upon which theyrely, because the practical net effect of that position is to perpetuateconditions in which fringe employees-typically too few in numberand too indistinct to be organized independently-are excluded fromparticipation in a collective bargaining relationship which the "over-whelming" majority of their fellow workers may have found bene-ficial enough to continue.We of course adhere to ' the Board's estab-lished policy of giving great weight to the form of bargaining unitwhich has stood the test of time and experience.But we think thereis nothing in that sound and practical policy which ought to inhibitthis Board from correcting a fringe defect in an historical bargainingunit.That is all we are doing in this case, as our decision perpetuateswhat is essentially the very same industrial unit which has provedsatisfactory in this plant.We find that all production and maintenance employees, includingthe janitor watchman, the office janitor, the working foremen,9 thereceiving clerk, shipping clerk, tool crib attendant, store tenders, gen-eral shop office clerk, record clerk, and expediter clerk, and all otherplant clericals at the Employer's St. Paul, Minnesota, plant, but ex-cluding office clerical employees, professional employees,salesmen,tool designers, pattern makers, pattern maker apprentices, guards,and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning.of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]CHAIR?IANHERzoa, dissenting :I am constrained to dissent from the decision in this case.Mycolleagues correctly say that where employees who have previouslybeen excluded from collective bargaining form a small and distinctlyfringe group, it has been the Board's practice to afford them an oppor-.9The parties agree, and on the basis of evidence in the record we find, that theworkingforemen are not supervisors within the meaning of the Act. WATEROUS COMPANY79tunity to indicate, in a separate election, whether they currently desireto be included with the other employees in the established larger unit.Recognition was thereby given to the form of unit which the historyof actual bargaining had shown to be practical 10This practice alsoavoided the possibility that any expression of choice by the previouslyexcluded.employees might be overwhelmed by mere weight of numbersin the unit from which they had been excluded.I believe that both of these objectives remain valid.The distinc-tion now proposed to be drawn between cases in which the petitioningunion.does, and those in which it does not, ask for an election amongthe employees already bargained for, bears no relation to these funda-mental purposes underlying the Board's ancient practice. I wouldtherefore direct a separate election among the shop clerical employees,to give them an opportunity to say whether or not they now desire tobe included in the historically established production and maintenanceunit.MEMBERREYNOLDS,dissenting:Like the Chairman, I dissent from the decision in this case andwould direct an election among the shop clerical employees.How-ever, I do so for reasons set forth in my dissenting opinion inLoneStar Producing Company,85 NLRB 1137.20Peterson& Lytle,60 NLRB 1070 (1945),and casesfollowing it.